Name: 91/100/EEC: Commission Decision of 15 February 1991 approving the German programme of agricultural income aid for farmers in general in Baden WÃ ¼rttemberg
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  economic policy;  regions of EU Member States
 Date Published: 1991-02-27

 Avis juridique important|31991D010091/100/EEC: Commission Decision of 15 February 1991 approving the German programme of agricultural income aid for farmers in general in Baden WÃ ¼rttemberg Official Journal L 052 , 27/02/1991 P. 0048 - 0048COMMISSION DECISION of 15 February 1991 approving the German programme of agricultural income aid for farmers in general in Baden Wuerttemburg (91/100/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income (1), and in particular Article 7 (3) thereof, Having regard to Commission Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income (2), as amended by Regulation (EEC) No 1279/90 (3), and in particular Article 10 (3) thereof, Whereas on 18 September 1990 the Federal Republic of Germany notified the Commission of its intention to introduce a programme of agricultural income aid for farmers in general in Baden-Wuerttemberg; whereas the Commission received additional information concerning this programme from the German authorities on 24 January 1991; Whereas on 23 January 1991 the Management Committee for Agricultural Income Aids was consulted on the measures provided for in this Decision; Whereas on 23 January 1991 the EAGGF Committee was consulted on the maximum amounts that may be charged annually to the Community budget as a result of approving the programme, HAS ADOPTED THIS DECISION: Article 1 The programme of agricultural income aid for farmers in general in Baden-Wuerttemberg notified to the Commission by the German authorities on 18 September 1990 is hereby approved. Article 2 The maximum amounts that may be charged annually to the Community budget as a result of this Decision shall be as follows: (in ecus) 1991 5 336 000 1992 6 670 000 1993 5 550 000 1994 4 429 000 1995 3 308 000 1996 854 000 Article 3 This Decision is addressed to the Member States. Done at Brussels, 15 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 29. 3. 1989, p. 8. (2) OJ No L 371, 20. 12. 1989, p. 17. (3) OJ No L 126, 16. 5. 1990, p. 20.